Citation Nr: 1729225	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for a disorder manifested by a tremor, including Parkinson's disease, organic brain syndrome, and an essential tremor.  

3.  Entitlement to special monthly pension (SMP) based on the need for the regular aid and attendance of another person or on the basis of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served in the United States Army Reserve from February 1980 to March 1993.  He had active duty for training (ACDUTRA) from March 1980 to August 1980.  From September 1990 to April 1991, his unit was called to active duty and assigned to Southwest Asia in support of Operation Desert Shield/Desert Storm.  

This case was previously before the Board of Veterans' Appeals (Board) in August 2014 when it was remanded for further development.  Following the requested development, the RO confirmed and continued its denial of entitlement to service connection for a seizure disorder, a disorder manifested by tremors, and SMP.  Thereafter, the case was returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A seizure disorder was first manifested more than one year after the Veteran's separation from service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  The presence of Parkinson's disease or organic brain syndrome has not been established.  

3.  An essential tremor was first manifested many years after the Veteran's service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

4.  The preponderance of the evidence is against a finding that the Veteran so helpless or nearly so helpless as to be in need of the regular aid and attendance of another person.  
5.  The Veteran is not housebound does not have a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities.  

6.  The preponderance of the evidence is against a finding that the Veteran is confined to his dwelling and immediate premises.  

7.  The Veteran is not institutionalized.  


CONCLUSION OF LAW

1.  A seizure disorder is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).  

2.  A disorder manifested by a tremor is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for special monthly pension have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.3, 3.351 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. §§ 3.159 (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

In April 2008 and March 2009, the VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  The VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.  

The Service Connection Claims

The Veteran contends that his seizures and tremor disorder are the result of a head injury in service.  In January 2008, his wife also reported that the Veteran had had seizures since his return from Southwest Asia.  Therefore, the Veteran maintains that service connection is warranted.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his seizures or disorder manifested by tremors.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable seizure disorder or tremor disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The term "active military service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2016); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Thus, with respect to the Veteran's Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 2014); 38 C.F.R. § 3.6, 3.303, 3.304 (2016); Brooks v. Brown, 5 Vet. App. 484 (1993) (noting that service connection is generally not merited when a disability incurred on INACDUTRA results from a disease process).  

For organic diseases of the nervous system, service connection may be presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the Veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946. 38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016). This one-year presumptive period described above does not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. 

The Seizure Disorder

A review of the Veteran's service medical records, including the reports of the Veteran's February 1980 service entrance examination and his April 1991 prior to demobilization, are negative for any complaints or clinical findings of seizures or organic brain syndrome.  Indeed, during his April 1991 examination, he responded, "No", when asked if he then had, or had ever had, a head injury, dizziness or fainting spells, epilepsy or fits, periods of unconsciousness, loss of memory or amnesia, or nervous trouble of any sort.  

Tonic-clonic convulsions were first manifested in November 1993, during processing at a Military Entrance Processing Station.  He was not on active duty or ACDUTRA at the time and that was more than two years after the Veteran's release from active duty in April 1991.  Moreover, during treatment in the emergency room, the Veteran denied any similar episodes prior to November 1993.  
Although the Veteran has continued to receive treatment for a seizure disorder since service, the preponderance of the evidence shows that it is unrelated to service.  During a VA examination in April 1997, the examining neurologist tended to confirm the 1993 start date for seizures and also noted that the Veteran had dementia.  

During VA examinations by a board-certified neurologist in April 2009 and a neurology specialist in August 2010, the examiners reported the onset date of the Veteran's seizures as 1991.  However, those reports were based on a start day noted by the Veteran.  There remained no documentation showing the onset of seizures earlier than 1993.  Nevertheless, in March 2016, the Veteran was examined by another board-certified VA neurologist to determine the nature and etiology of the Veteran's seizures.  

Following that examination, the VA examiner opined that it was less likely than not that the Veteran's seizure disorder had been manifested in or as a result of service.  The examiner noted that the Veteran's seizure disorder had not been manifested in service or within one year the Veteran's separation from active duty.  She also noted, specifically, that the Veteran had never had epilepsy associated with a nonpsychotic organic brain syndrome.   

On balance, the foregoing evidence is against the Veteran's claim for service connection for seizures.  Not only were they first manifested more than one year after demobilization from active duty, the Veteran denied any episodes of seizures prior to the initial manifestations in 1993.  Indeed, the preponderance of the competent evidence of record from multiple specialists in neurology is against a nexus between the Veteran's current seizure disorder and any event in service.  Absent the presence of seizures in service or a nexus between his current seizures and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a seizure disorder is not warranted, and the appeal is denied.  


The Tremor

The Veteran's service treatment records, including the reports of his service entrance examination and his demobilization examination, are negative for any complaints or clinical findings of a disorder manifested by a tremor, including Parkinson's disease and organic brain syndrome.  They are also negative for any competent evidence of a head injury in service.  As above, he expressly denied that he then had, or had ever had, a head injury, a head injury, dizziness or fainting spells, epilepsy or fits, periods of unconsciousness, loss of memory or amnesia, or nervous trouble of any sort; and his head, face, neck, and scalp and neurologic processes were found to be normal.  

In March 1998, J. I. G., M.D, the Veteran's private neurologist reported that he had been treating the Veteran since January 1997, in part for Parkinson's disease.  It was manifested by resting arm tremors, primarily on the right, and cog-wheeling rigidity.  

In September 1998, the Veteran was granted Social Security disability benefits due, primarily to epilepsy.  It was noted that his disability had begun in January 1997.  VA treatment records show that from May 2001 to December 2007, the Veteran was treated for right hand tremors and Parkinsonism.  During VA treatment in March 2002, it was noted that following a neurologic workup, he had been told that he did not have Parkinson's disease.  In December 2007, the Veteran did not have rigidity or bradykinesia associated with his right hand tremor.    

Following the March 2016 VA examination, the VA neurologist confirmed that the Veteran did not have Parkinson's disease.  The neurologist noted that the Veteran did not have bradykinesia and rigidity which would have been expected with Parkinson's disease.  However, she did note that the Veteran continued to have tremors which were worse with action and diagnosed an essential tremor.  She opined that it was unrelated to service, because there was no evidence of any manifestations in or shortly after service.  

In light of the foregoing, the Board finds the preponderance of the evidence against the Veteran's claims for a disability manifested by tremor, including Parkinson's disease, the claimed organic brain syndrome, and an essential tremor.  Absent manifestations in service or competent evidence of a nexus between his current essential tremor and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.  

SMP

The Veteran claims that due to his multiple disabilities he requires the regular aid and attendance of another person or is housebound.  Therefore, he maintains that he is entitled to SMP.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

An increased rate of pension in the form of SMP is provided at the rates set forth in 38 U.S.C.A. § 1521(d) and (e) when an otherwise eligible veteran is in need of regular aid and attendance or is permanently housebound. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.351 (2016). 

Entitlement to SMP by reason of need for aid and attendance will be established if the evidence shows one of the following: (1) the veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) the veteran is a patient in a nursing home because of mental or physical incapacity; or (3) the veteran has a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (2016).  38 U.S.C.A. § 1502 (b)(West 2014); 38 C.F.R. § 3.351(c) (2016).  

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2016).  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  38 C.F.R. § 3.352(a) (2016); Turco v. Brown, 9 Vet. App. 222 (1996).  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2016).  

Entitlement to SMP at the housebound rate will be established if the veteran has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 (2016), and has additional disability or disabilities ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or is permanently housebound by reason of disability or disabilities.  38 C.F.R. § 3.351 (2016).  The "permanently housebound" requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351 (2016).  

In this case, the record reflects that the Veteran receives pension due to the following medical problems, a seizure disorder, multiple joint pains, and Parkinson's disease, also claimed as organic brain syndrome.  

In September 1998, the Social Security Administration found the Veteran disabled due primarily to epilepsy and secondarily to osteoarthrosis and allied disorders.  

More recent evidence, such as the reports of VA examinations, performed In April 2009, August 2010, and March 2016, and the report of a February 2012 VA Occupational Therapy Consultation show that the Veteran has not had any recent seizures.  They also show that his osteoartrhosis and allied disorders consist, primarily of degenerative disc disease and spondylosis of the lumbar spine; a right rotator cuff tear; and arthritis of the right foot.  In addition, he has hypertension which is well-controlled on medication; gastroesophageal reflux disease, and an essential tremor.  None of those disorders are rated as 100 percent disabling.  

The most recent examination shows that the Veteran has difficulty with dressing, undressing, and grooming, and that he uses a walker to get around.  However, the preponderance of the evidence is against a finding that he is unable to feed himself or attend to the wants of nature, or that he has physical or mental incapacity which requires the care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  While the most recent examiner did not view the Veteran as capable of managing his financial affairs, it was noted that his wife was in charge of that area.  Indeed, the Veteran did know the amount of his monthly benefits and monthly bills.  

A further review of the evidence shows that the Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.  In addition, he is not permanently bedridden, currently hospitalized, or a patient in a nursing home.  The evidence discloses that he is able to travel beyond his current domicile, and the most recent examiner stated, specifically, that the Veteran is not housebound.  

In sum, the preponderance of the evidence is against a finding that the Veteran has a factual need for the regular aid and attendance of another person or that he is housebound.  Accordingly, he does not meet the criteria for SMP; and, therefore, the appeal is denied.  

Although the Board is grateful for the Veteran's honorable service, it is constrained to deny the issues on appeal.  







ORDER

Service connection for a seizure disorder is denied.  

Service connection for a disorder manifested by a tremor, including Parkinson's disease, claimed organic brain syndrome, and an essential tremor, is denied.  

SMP based on the need for the regular aid and attendance of another person or on the basis of being housebound is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


